      Case 4:19-cv-00484-AW-HTC Document 17 Filed 04/30/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

MICHAEL CORKER,
      Plaintiff,
v.                                                  Case No. 4:19cv484-AW-HTC
WALTER MCNEIL, FRANK ALLMAN,
et al.,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 30, 2020 Report and

Recommendation. ECF No. 15. I have also considered de novo the plaintiff’s

objections. ECF No. 16. I have determined the Report and Recommendation should

be adopted. It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 15) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed

pursuant to 28 U.S.C. § 1915(e)(2).”

      3.     The clerk will close the file.

      SO ORDERED on April 29, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
